Citation Nr: 0942853	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for major depressive disorder 
(MDD), claimed as secondary to the service connected left elbow 
injury.



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Winston-Salem, 
North Carolina RO that denied service connection for major 
depressive disorder.

The Board notes that in an August 2009 letter to the RO the 
Veteran's representative, the North Carolina Division of 
Veterans Affairs, revoked its power of attorney. 


FINDING OF FACT

The Veteran's major depressive disorder has not been shown to 
be proximately due to or the result of the Veteran's service-
connected left elbow injury, did not manifest during active 
service, and is not causally related to such active service.


CONCLUSION OF LAW

The major depressive disorder was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service connected disease or injury. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development 
of a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence that may be relevant 
to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
the degree of disability, and the effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a February 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any further evidence that pertained 
to the claim.  Furthermore, he was advised of how disability 
ratings and effective dates were assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that 
has been associated with the claims file includes the Veteran's 
service treatment records, post service private treatment 
records, and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in August 2007.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  

The Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and 
his representative have not contended otherwise.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically notified 
of the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant. Id.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on the 
merits. See Conway, supra; Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is currently asserting that service connection for 
major depressive disorder is warranted on a secondary basis to 
his service connected left elbow injury.

Service connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.

The Board notes that the major depressive disorder was not 
diagnosed during the Veteran's active service nor was it noted 
on any medical treatment record until November 2006, thirty 
years after separation from service.  Hence, the major 
depressive disorder has not been shown to have manifested 
during active service, and is not causally related to such 
active service.  Indeed the Veteran does not contend that his 
major depressive disorder originated during active service.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for major depressive disorder on a direct basis and this aspect 
of the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, a 
service-connected disease or injury.

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).

In the present case, the service-connected disabilities consist 
of a left elbow injury, and surgical scar of the left elbow.  
He also has a diagnosis of major depressive disorder.  While 
Dr. E.W.H. provided a diagnosis of major depressive disorder, 
he offered no opinion as to medical nexus.

The August 2007 VA examiner on the other hand, gave a well 
reasoned opinion based on the evidence of record and noted that 
he did not see evidence of a chronic major depression disorder 
in his evaluation but instead he felt many of the Veteran's 
past difficulties in social and occupational functioning were 
due to paranoid personality traits and a prior history of 
alcohol abuse which were not caused by or a result of the post 
operative residuals of the left olecranon.  

There are no other competent opinions of record addressing 
medical nexus.  Although the Veteran may feel that his major 
depressive disorder D is caused by his service-connected left 
elbow injury, he is not, as noted above, shown to have the 
requisite medical training or credentials needed to render a 
competent opinion on this matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Since the competent medical evidence of record does not support 
the Veteran's claim, the Board finds that a grant of service 
connection for major depressive disorder on a secondary basis 
is not warranted.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the Veteran's 
claim.

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).





ORDER

Service connection for major depressive disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


